DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A, Claims1-8, 12 and 13 in the reply filed on September 30th, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Delannoy (‘ink-jet printed porous composite LiFePO4 electrode from aqueous suspense for microbatteries”) (provided in applicants IDS filed on August 26th, 2020).
Regarding Claim 1, Delannoy discloses a composite for forming an electrode (formulation of ink of LiFePO4 based positive composite electrode, introduction, [2.2-preparation of composite electrode, 2.3-battery assembly]), comprising:
An active material (LiFePO4 is positive electrode active material, [2.1-Materials]); and
Macromolecular particles (CMC, isooctylphenylehter of polyoxyethylene, PAMA, are macromolecular particles, [2.1 materials], it is the examiner’s position that the macromolecular particles, under the broadest reasonable interpretation of the claims in light of the specifications, can be any macromolecular particle that can be used as a binder, as specified in instant [0021] and [0024], and therefore the CMC, isooctylphenylether of polyoxyethylene, and PAMA, meet the claim limitation of being macromolecular particles), 
Wherein the composite can be discharged by an inkjet method (piezoelectric ink-jet printer used for deposition, [2.2. Preparation of the composite electrode]).
Regarding Claim 2, Delannoy discloses the limitations as set forth above. Delannoy further discloses wherein the composite for forming the electrode further comprises a dispersion medium (water acts as dispersion medium, [2.2. preparation of composite electrode]).
Regarding Claim 4, Delannoy discloses the limitations as set forth above. Delannoy further discloses wherein the content of the active material is greater than or equal to 10 mass % (solid fraction wt% is equal to 10, where solid fraction is active material of electrode, 2.2. Preparation of the composite electrode).
Regarding Claim 5 & 6, Delannoy discloses the limitations as set forth above. Delannoy further discloses wherein the active material is one or more specifies selected from a lithium containing transition metal phosphate compound, and a carbon material (LiFePO4 is active material, and carbon black used as conductive additive, [2.1. & 2.2.]).
Regarding Claim 7, Delannoy discloses the limitations as set forth above. Delannoy further discloses wherein the composite has a viscosity at 25 C less than or equal to 200 mPa*s (viscosity of composite electrode is preferably between 10 and 12 mPa*s, [2.2.-preparation of the composite electrode]).
Regarding Claim 8, Delannoy discloses the limitations as set forth above. Delannoy further discloses wherein the active material contains lithium and is nonaqueous (active material contains lithium and is solid, [2.2. Preparation of the composite electrode]).
Regarding Claim 13, Delannoy discloses a composite for forming an electrode to be used for forming an electrode of a nonaqueous electric storage element (composite electrode assembled in electrochemical cells, where nonaqueous electrolytes are used, [2.3. Battery assembly]), comprising:
An active material (LiFePO4 is active material, [2.1. & 2.2.]); and
Macromolecular particles (CMC, isooctylphenylether of polyoxyethylene, PAMA, are macromolecular particles, [2.1 materials], it is the examiner’s position that the macromolecular particles, under the broadest reasonable interpretation of the claims in light of the specifications, can be any macromolecular particle that can be used as a binder, as specified in instant [0021] and [0024], and therefore the CMC, isooctylphenylether of polyoxyethylene, and PAMA, meet the claim limitation of being macromolecular particles).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Delannoy (‘ink-jet printed porous composite LiFePO4 electrode from aqueous suspense for microbatteries”) (provided in applicants IDS filed on August 26th, 2020).
Regarding Claim 3, Delannoy discloses the limitations as set forth above. 
Delannoy does not disclose the macromolecular particles have an average particle diameter of 0.01 to 1 um
Delannoy discloses wherein the size of the primary particles is 60-100 nm range, and that primary particles are formed into aggregates with 100 nm to 300nm mean diameter ([2.1-materials]). Delannoy further disclose that the printed electrode cluster sizes are less than 1 um ([3.3-Printed electrode characterization]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Delannoy to have the macromolecular particles have an average particle diameter of 0.01 to 1 um.
Regarding Claim 12, Delannoy discloses a composite for forming an electrode (formulation of ink of LiFePO4 based positive composite electrode, introduction, [2.2-preparation of composite electrode, 2.3-battery assembly]), comprising:
An active material (LiFePO4 is positive electrode active material, [2.1-Materials]); and
Macromolecular particles (CMC, isooctylphenylehter of polyoxyethylene, PAMA, are macromolecular particles, [2.1 materials], it is the examiner’s position that the macromolecular particles, under the broadest reasonable interpretation of the claims in light of the specifications, can be any macromolecular particle that can be used as a binder, as specified in instant [0021] and [0024], and therefore the CMC, isooctylphenylether of polyoxyethylene, and PAMA, meet the claim limitation of being macromolecular particles).
Delannoy further discloses wherein the composite has a viscosity at 25 C less than or equal to 200 mPa*s (viscosity of composite electrode is preferably between 10 and 12 mPa*s, [2.2.-preparation of the composite electrode]).
Delannoy further discloses wherein the content of the active material is greater than or equal to 10 mass % (solid fraction wt% is equal to 10, where solid fraction is active material of electrode, 2.2. Preparation of the composite electrode).
Delannoy does not disclose wherein the macromolecular particles have an average particle diameter of 0.01 to 1 um.
Delannoy discloses wherein the size of the primary particles is 60-100 nm range, the carbon black is ranged from 10 nm to 90 nm and the particles are fused together to form aggregates with 100 nm to 300nm mean diameter ([2.1-materials]). 
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Delannoy to have the macromolecular particles have an average particle diameter of 0.01 to 1 um.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728   

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728